DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-23, is/are filed on 05/17/2021 are currently pending. Claim(s) 1-15 is/are withdrawn, claim(s) 16-23 is/are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 23 is/are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 23 recite “the water filtration system 2comprises the valve of the at least one of the valve or the hose, and wherein the filter housing is 3removably coupled to the valve and the filter housing is independently removable from the water 4 receptacle without removing the valve.” Such phrase does not have support from the specification or drawings. Thereby said phrase/limitation is considered new matter. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
a first receiver end of claim 16 
a second receiver end of claim 16
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 16-17, 19-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or alternatively rejected under 35 U.S.C. 103 as obvious over WILLIAM (GB 2501822 A).

    PNG
    media_image1.png
    620
    848
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    465
    765
    media_image2.png
    Greyscale


Regarding claim 16, William teaches a water filtration system comprising: a water receptacle (1) to house unfiltered water, the water receptacle including an aperture 3located in a side wall of the water receptacle; a receiver having a first and second end (see fig. above); 4a valve (2), the valve including a valve arm (arm on top of the valve – fig. 4) to control water flow, the valve and the valve 5arm 6located on an exterior surface of the sidewall of the water receptacle; 7a filter housing (10) to filtrate the unfiltered water, the filter housing located on an interior 8surface of the sidewall of the water receptacle, a first end of the filter housing 9connected to the valve via the aperture of the water receptacle, and a second end of 10the filter housing connected to porous tubes (61 – hollow fibers) to collect contaminants; and 11a removable filter sleeve (612) to connect to the filter housing to encase the porous tubes and to 12 disconnect from the filter housing to provide access for cleaning the porous tubes (p. 3-12, figs. 1-6).
Note: the term ‘removable’ or ‘removably coupled’ is not given much patentable weight. Removable is merely understood as capable of being removed. Elements that permanently such by welding can also be ‘removed.’ This does not imply any additional structure. Further, although it isn’t necessary but for complete disclosure making things separable is obvious. As it has been held that 
Regarding claim 117, William teaches the porous tubes are 2hollow fibers (61 – hollow fibers).  
Regarding claims 19-20, the how porous tubes are cleaned are not germane to the patentability of an apparatus. “The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 21, William teaches wherein the receiver is configured to extend through the aperture located in the sidewall of the water receptacle, and wherein the 3receiver is configured to removably coupled the at least one of the valve or the hose located on an 4exterior surface of the sidewall of the water receptacle to the filter housing located on the interior 5surface of the sidewall of the water receptacle (figs. 4-6). From the figures it would be envisaged the portions of receiver to extend through the aperture.
 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as obvious over WILLIAM (GB 2501822 A).
Regarding claim 18 the use of a nylon sheath/mesh/net to hold the hollow fiber membranes is very common as it is very common material that provides strength and support to the hollow fiber bundles/membranes (refer at least CN 106040004 A (abstract)). It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill to have used a well-known material such as nylon to encase the hollow fiber membranes for the aforesaid advantages. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.



Response to Arguments
Applicant’s arguments with amendments to the claims have been considered but are not persuasive and have been addressed in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777